ORDER
PER CURIAM.
Movant, Joseph Portell, appeals from a judgment on the merits denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing.1
The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
*621We affirm the judgment pursuant to Rule 84.16(b).

. We acknowledge that Movant filed a Motion to Vacate, Set Aside or Correct the Judgment or Sentence pursuant to Rule 24.035, which applies to a person convicted of a felony on a plea of guilty. Here, however, Movant was convicted of a felony after a jury trial, and therefore he should have filed a motion for post-conviction relief pursuant to Rule 29.15. As such, we will treat Movant's motion as if it was correctly brought pursuant to Rule 29.15.